VICKERY, PJ.
In the case of Towne vs. The National Machinery Company, 10 Ohio App. Rep. page 265, Judge Richards writing the opinion of the Court in the Sixth District, in which motion to certify the case was overruled February 5th, 1928, held that an order granting a motion to quash service of summons was not a final order from which error could be taken; that it was necessary to have the case disposed of and and a final entry in the case before an error of that kind could be prosecuted, and we are inclined to follow that authority.
We do not think that at the present time there is anything before this court in which we can adjudicate the rights of the parties, and we think that a motion to quash the service of summons being granted in the original case, the original defendant MacGregor being, still in the Court of Common Pleas, the order granting that motion to quash was not such a final order to which error can be prosecuted. The motion, therefore, to dismiss the petition in error is well taken and will be granted and, of course, that will dispose of the entire case so far as it now stands in this court.
The entry will be: Motion granted, petition in error dismissed.
Sullivan and Levine, JJ, concur.